Citation Nr: 1018006	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for restrictive airway 
disease, asthma, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to 
November 1994, and again from November 1996 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issue on appeal.  

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

In a September 2009 Statement of Accredited Representative in 
Appealed Case (in lieu of VA Form 646), the Veteran's 
representative appears to be raising the issue of entitlement 
to service connection for pulmonary emphysema.  That issue is 
not presently before the Board, and is not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue is 
referred to the RO for appropriate development.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities  has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  




FINDING OF FACT

The Veteran's reactive airway disease/asthma does not result 
in pulmonary function testing FEV-1 of 40 to 55 percent 
predicted, or; FEV- 1/FVC of 40 to 55 percent; objective 
medical evidence does not reflect monthly visits to a 
physician for required care of exacerbations, or; 
intermittent courses (at least three per year) of systemic 
corticosteroids.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
reactive airway disease/asthma have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

Prior to the initial adjudication of his claim, the Veteran 
was apprised of VA's duties to both notify and assist in 
correspondence dated in March 2007. 

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (that contained his service 
treatment records) and by obtaining VA medical treatment 
records, by conducting a C&P examination, and by providing 
him with an opportunity to present sworn testimony at a 
personal hearing before the undersigned acting Veterans Law 
Judge.  There are no outstanding requests for records.

The Veteran was provided with a VA examination relating to 
his restrictive airway disease in April 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's respiratory disorder 
since the April 2007 VA examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.



Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155); 38 
C.F.R. Part 4.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are also appropriate in increased-rating claims in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  
The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009). 

Service connection for reactive airway disease/asthma was 
granted by rating decision of January 2001.  A 10 percent 
rating was granted, effective November 2000.  The Veteran 
filed a claim for an increased rating in October 2006.  By 
rating decision of June 2007, the 10 percent rating was 
increased to 30 percent, effective October 2006.  The Veteran 
appealed this decision.  

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for bronchial asthma.  Diagnostic Code 
6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).  A 60 percent evaluation is 
assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
evaluation is assigned with a FEV-1 of less than 40 percent 
predicted, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; bronchial asthma requiring daily use of high 
dose corticosteroids or immuno-suppressive medications.  Id.  
A note to Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.

The Veteran underwent a VA compensation and pension pulmonary 
examination in March 2007.  Pulmonary function test (PFT) 
showed FEV-1 as 93 percent of predicted and FEV-1/FVC as 81 
percent of predicted.  It was noted that good effort was 
given and two puffs of Levalbuterol were administered.  
Spirometry was normal.  Airway resistance was low.  The use 
of systemic (oral or parenteral) corticosteroids was not 
identified.  The Veteran denied periods of incapacitation 
(physician prescribed bed rest).  Asthma was diagnosed.   The 
examiner noted that static lung volumes showed very severe 
air trapping with severe pulmonary hyperinflation with severe 
reduction in diffusion capacity consistent with pulmonary 
emphysema and in the absence of smoking, suggestive of alpha 
1 antitrypsin deficiency.  

In August 2007, the  Veteran underwent another VA 
examination.  He was seen with worsening dyspnea on exertion 
after walking two blocks and sometime with nocturnal 
bronchospasms requiring Albuterol inhaler.  Nocturnal 
paroxysms could last 1 to 2 hours.  He denied chronic or 
nocturnal cough.  He had occasional mucoid expectoration.  He 
indicated he had no fever, chills, hemoptysis, night sweats, 
or chest tightness.  He related that he did not use the 
treadmill or perform any sports.  He denied a history of 
frequent bronchitis or pneumonia, pulmonary tuberculosis, or 
any emergency room visits.  He had a history of rhinitis and 
sinus disease.  He indicated that he did not smoke and had no 
active history of alcohol abuse.  His occupational history 
was unremarkable, he worked as a security guard.  He had no 
exposure to organic or inorganic dusts.  Physical examination 
showed the Veteran to be well developed and well nourished in 
no distress. He had no nasal polyps. His lungs were clear to 
auscultation.  Breath sounds were diminished symmetrically.  
There was bilateral wheezing in both lung fields.  His 
extremities were negative for pedal clubbing or edema.  PFT 
showed FEV-1 of 93 percent of predicted and FEV1/FVC of 81 
percent of predicted.  The examiner indicated that he showed 
good effort and two puffs of Levalbuterol were given.  
Spirometry was normal.  Static lung volumes showed very 
severe air trapping with severe pulmonary hyperinflation with 
severe reduction in diffusion capacity consistent with 
pulmonary emphysema and in the absence of smoking, suggestive 
of alpha 1 antitrypsin deficiency.  Airway resistance was 
low.  The diagnostic impression was asthma, poorly controlled 
and suggestion of pulmonary emphysema due to alpha 1 
antitrypsin deficiency.  He was to refer back to the clinic 
if his asthma was still poorly controlled.  An addendum was 
entered indicating that the Veteran may need Theophylline (a 
bronchodilator) for additional anti-inflammatory and steroid 
sparing action.  

In April 2008, he was seen by VA with complaints of shortness 
of breath and wheezing.  His lungs were normal and no use of 
accessory muscles were noted.  The lungs were clear to 
auscultation.  The assessment was that his asthma medication 
was reviewed and reordered.  No corticosteroids were listed.

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned.  He testified that he was 
prescribed more medication and some of his daily activities 
were restricted due to his asthma.  He related that he was 
unable to do much physical activity and he had shortness of 
breath with regular conversation.  He testified that he had 
employment in base security and had to choose the night shift 
because it was less straining.  He stated that he had access 
and control of the gates at the military installation.  He 
testified that he needed repeated breaks and had to go 
through a physical agility test in one year.  He stated he 
had daily wheezing and shortness of breath.  He testified 
that he was unable to walk a lot, run, or swim anymore.  He 
indicated that he did not engage in sports like basketball or 
baseball anymore.  He testified that he had an asthma attack 
once or twice a week and that he was an "at home" person 
and was completely sedentary.  

The Board finds an increased 60 percent evaluation is not 
warranted under Diagnostic Code 6602 since the current 
medical evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  
The recent pulmonary function test reflects an FEV-1 of 93 
percent and FEV-1/FVC of 81 percent.  Although the Veteran 
has seen the physician for visits for his asthma, the record 
shows he had only been seen once in eight months for his 
asthmatic complaints.  Clearly, this was not on an at least 
monthly basis.  Likewise, although he has used systemic 
corticosteroids in the past, he has not had at least three 
per year courses of these systemic corticosteroids.  The 
record does not reflect he has used a course of oral or 
parenteral corticosteroids during the course of this appeal.  

With respect to the Veteran's claim, the Board has also 
considered his statements as to the severity of his reactive 
airway disease/asthma.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses such as experiencing shortness of 
breath.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
reactive airway disease/asthma-according to the appropriate 
diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's reactive airway disease/asthma has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluation.  The medical 
findings (as provided in the examination report) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  A thorough review 
of the record reflects that the Veteran's reactive airway 
disease/asthma does not warrant a rating in excess of 
30 percent.  Indeed, even in considering the possible effects 
of his non-service connected pulmonary emphysema, a higher 
rating under Diagnostic Code 6602 would not be warranted.  
See Mittleider v. West, 11 Vet. App. 181, 182 (the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  However, in the absence of the 
Veteran being service connected for pulmonary emphysema, a 
rating under Diagnostic Code 6603 (pulmonary emphysema) would 
be inappropriate.

Next, the Board will consider whether referral for an 
extraschedular evaluation for reactive airway disease/asthma 
is warranted.  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence or marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted for diabetic 
retinopathy.  Specifically, he has not been hospitalized as a 
result of his reactive airway disease/asthma during this 
appeals period.  Additionally, although he testified at his 
November 2009 videoconference hearing that he changed his job 
to the night shift because of his asthma and his asthma was 
straining on his employment because of the need to take 
repeated breaks, the medical evidence of record showed in a 
March VA treatment note, that he changed shifts to the night 
shift as a security guard because he could sit 40 minutes out 
of an hour and that his feet were the cause, because he 
started having pain and swelling in both ankles.  In 
August 2009, he related that he had worsening dyspnea on 
exertion after walking two blocks.  However, his employment, 
which is controlling the military installation gate, required 
inspections at the gate, and not patrolling of any buildings, 
or any other patrolling that requires extensive walking.   

Moreover, the rating criteria reasonably describes his 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

In light of the foregoing, the Board finds that a higher 
evaluation for reactive airway disease/asthma is not 
warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for reactive airway disease/asthma, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


